 THE CONOLON CORP.27The Conolon CorporationandIndustrial.Union ofMarine and ShipbuildingWorkers of America,AFL-CIO. Cases 21-CA-7939 and 21-RC-10431March 24, 1969DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND ZAGORIAOn October 16, 1968, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrialExaminer further found that the Respondenthad not engaged in certain other unfair laborpracticesallegedinthecomplaint,andrecommended that those allegations be dismissed.Thereafter, the Respondent and the General Counselfiledexceptions and cross-exceptions, respectively,and briefs in support thereof. The Respondent filedanansweringbrieftotheGeneralCounsel'scross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as herein modified.1.We agree with the Trial Examiner that bysolicitingnonbargainingunitofficeclericalstodistributeantiunionliterature to bargaining unitemployees, Respondent interfered with the clericals'rightsguaranteed by Section 7 of the Act andthereby violated Section 8(a)(1).We perceive nosubstantive difference in the instant situation fromthose cases which have held that solicitation ofemployees to influence other employees' views onunion activity by an employer or its agents whichnecessarilyplacesthesolicitedemployee in aposition where he must reveal his views as to unionactivity is coercive and violative of Section 8(a)(1).'Here, Respondent in response to Union propagandacontainingreferencesto"mini-paychecks","mini-skirts" and "hi-boots," conceived the idea ofdistributingantiunionliterature by girls dressed inmini-skirtsandhi-boots.Volunteersforthedistributionwere solicited by the secretary to thepresident and vice president from among the officeclericals. Four or five clericals agreed to participate.Some received free pairs of boots to wear and keep.The record shows that all the participants agreed todistribute the literature and were not instructed inanymanner as to the expression of their ownopinions during the distribution. However, becauseof Respondent's control over the tenure and workingconditions of the employees involved, its solicitationof the office clerical's participation in its antiunioncampaign under the conditions described aboveplaced the employees in the position of declaringthemselves as to union preference just as if they hadbeen interrogated as to such preference,' and therebyinterfered with their exercise of rights guaranteed bySection 7 of the Act. The fact that the employeessolicitedwere not involved in the election isimmaterial.Employeeswithinthemeaning ofSection 2(3) do not lose the protection of the Actmerely because they are not part of the bargainingunit being organized.We also agree with the TrialExaminer that, by soliciting and utilizing theclericals in order to influence unit employees to voteagainst the Union, Respondent interfered with theelection.We do not agree with the Trial Examiner,however, that the Respondent was not responsiblefor the conduct of Marilyn Fakler while she wasdistributing its literature. Employee Trujillo testifiedthat during the course of the distribution Faklerstated to him that if the Union were to win theelection, itwould take away all the benefits theCompany had provided. She also stated that if hewanted a raise, all he had to do was go to CompanyPresidentAshby who would give him a dimeincrease. This testimony was corroborated by UnionRepresentativeWest and was credited by the TrialExaminer.Respondent contends that the onlyinstructions given the girls regarding the handoutswere as to when and where to pass them out andthat any antiunion remarks made were expressionsof personal views and therefore beyond the scope oftheirauthority.We find this argument withoutmerit.Respondentmade Fakler its agent bysupplying her with antiunion literature, dressing herinadistinctivecostume,and sending her todistributeRespondent'sliteraturewhichwasdesigned to influence the employees to vote againstthe Union. The fact that it may not have authorizedher to make the remarks she made is immaterial asshewas acting within the apparent scope of herauthority, no limitations as to such authority werecommunicated to the employees, and she performedin a manner such as to lead employees reasonably tobelieve that she was speaking for and on behalf oftheRespondent?We find, therefore, that Fakler'sstatements to , Trujillo are attributable to the'GarlandKnittingMills,170NLRB No.39;KawneerCompany,164NLRB No. 138 (TXD);BeiserAviationCorp.,135 NLRB 399, 400; TheCharles V.Weise Co.,133 NLRB 765, 766.'Indeed,the offerto providesome of the clericals with boots put thoseemployeesin the most awkward position since to refuse to participateunder those circumstances would appear tobe theclearest indication ofprounion sentiment.'DepartmentStore Food Corp. of Penna.,172 NLRB No. 129 (TXD);175NLRB No. 9 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent and that, in the circumstances, theyinterfered with, restrained, and coerced employees inthe exercise of Section 7 rights in violation ofSection 8(a)(l) of the Act, and that they, along withother conduct of Respondent found herein to beviolations of Section 8(a)(1), improperly interferedwith the election.42.The Trial Examiner found that Respondent'sreprimandofemployeeMitsukoRobertsonDecember 14 was a proper enforcement of itsno-solicitation rule sinceRoberts had distributedprounion literature on company time in a workingarea.We do not agree. On December 13 PresidentAshby delivered a speech opposing the Union whichlasted from 3:15 to 3:25 p.m. Night shift employees,who did not normally commence work until 3:45p.m , were permitted to punch in prior to themeeting, but day shift employees, whose normalquitting time was 3:30 p.m , had not punched out bythe time the speech commenced. Following thespeech,Roberts passed out union literature as shewaited in line to punch out at the time clock. Asupervisor observed the distribution and reported ittoCompany officials. The next day Roberts wassummoned to Ashby's office where he reprimandedher for distributing union literature prior to quittingtime, warned her not to do it again, and placed amemorandum of the incident in a Company file.Respondent makes no contention that Robertswas interferingwitheitherherown or otheremployees' work, and, indeed, admits that the timeclock is not within the plant working area.Moreover, the record shows that on December 15Respondent had a number of office clericals dress indistinctivecostumes and distribute Respondent'santiunion literature near the time clock as themorning shift was punching in.On the basis of the foregoing we conclude thatRespondentenforceditsno-solicitationinadisparateand discriminatingmanner to punishRoberts for her support of the Union and to deterher from such activities in the future, in violation ofSection 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheValley Forge Flag Company,152 NLRB 1550, 1554'Member Zagona agrees, for the reasonsset forthin the decision, thattheRespondent violated Section 8(a)(I) ofthe Act byits solicitation ofclerical employeesHe would not rind that this conduct interfered with theelection in the production and maintenance unit, however,nor would hefind the "utilization"of these employees to be 8(a)(I)or electioninterferenceMoreover,he agrees with the Trial Examiner that theremarks of Fakler,one of the clericals, were not attributable to theRespondent since she had no express or implied authority to promise wageincreases or threaten withdrawalof benefitsMember Zagona believes thatFakler'sremarks were, and appeared to be, merely expressions of herpersonal opinionAccordingly,he would find that Fakler's conduct did notviolate theAct orinterfere with the electionRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, The Conolon Corporation, Santa Ana,California, itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1. Insert the following new subparagraphs (e) and(f)inparagraph I of the Trial Examiner'sRecommendedOrder,andreletterpresentsubparagraph (e) as (g):(e)Soliciting and utilizing employees to threatenother employees with loss of benefits if the Unionshould win the election, and to promise benefits topersuade them not to vote for the Union.(f)Disparately and discriminatorily enforcing itsno-solicitation rule in order to deter union activity.2.The notice is modified by inserting thefollowingbetween the fifth and sixth indentedparagraphs:WE WILL NOT solicit or utilize employees toconvey threats of loss of benefits or promises ofbenefit while a representation election is pending.WE WILL NOT disparately or discriminatorilyenforce our no-solicitation rule in order to deterunion activity.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was heard in Santa Ana, California,on July 30 and 31, 1968, upon a complaint of the GeneralCounsel and answer of The Conolon Corporation, hereincalledRespondent or Employer,- and on an orderconsolidating cases issued by the Regional Director forRegion 21 of the National Labor Relations Board. Thecomplaint was issued on April 2, 1968, on a charge filedonFebruary7,1968The complaint alleges thatRespondent discriminatorily denied overtime work toemployeesandthreatened,restrainedandcoercedemployees by a disparate enforcement of a no-solicitationrule,by changesin itsbonus program, by promises ofincreased benefits, by causing employees to distributeantiunionliterature, and by other promises and threats,thereby violating Section 8(a)(I) and(3) of the NationalLabor Relations Act, herein called the Act. The orderconsolidating cases was issued on April 15, 1968, anddirected hearing on Petitioner's objections Nos 2, 3, 4, 8,9,12,and 13 A substantial portion of the conductobjected to is also alleged in the complaint to be unfairlabor practices.Briefs have been filed by the General Counsel and theRespondent and have been carefully considered. Upon theentire record and my observation of thewitnesses, Ihereby make the following-FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation with place ofbusiness in Santa Ana, California, and is engaged in thebusinessofmanufacturingfishingrods.Respondent THE CONOLON CORP.29annuallymanufactures,sells,and causes to be shippeddirectlytocustomers located outside the State ofCalifornia products valued in excessof $50,000.Respondent is an employer engaged in commerce andina business affecting commerce within the meaning ofSection 2(6) and(7) of the Act.IITHE LABORORGANIZATION INVOLVEDIndustrialUnion ofMarine and Shipbuilding Workersof America,AFL-CIO,herein called the Union or thePetitioner,isa labor organization within the meaning ofSection2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICES ANDOBJECTIONS TO THE ELECTIONA. Introductory Statement and IssuesPursuant to an order of the Board issued on September20, 1967, a second representation election was conductedonDecember 15, 1967, in a unit of employees ofRespondent consisting of approximately 318 eligiblevotersThe conduct alleged to be unfair labor practicesand that complained of in the Petitioner's objections tothe conduct of the election occurred during the months ofNovember and December 1967The issues are1Whether on December 14, 1967, Respondent deniedovertime work to employee Laurence T. Jones because hewas wearing a union insignia or because there was ashortage of material.2.Whether on December 14, 1967, employee JoeWhitney was not permitted to make up time lost as aresultof his absence, and if so, whether the reasonpermission was not granted was because Whitney hadworn a union insignia or because no work station wasavailable3.On December 13 or 14, 1967, did Respondentenforce a no-solicitation rule in a discriminatory manner.4DidRespondent illegally interferewithunionactivitiesof employees by promising an employee apromotion, by promising employees that it would conducta wage survey and make further wage increases, and bymaking changes in its production bonus program.5On December 15, 1967, the day of the representationelection, did Respondent illegally solicit and utilize officeemployees to distribute antiunion literature?6Did Respondent on December 15, 1967, through anoffice employee, promise a wage increase and threatenemployees with loss of benefits in the event the Unionwon the election?B Distributionof Antiunion Literature by OfficeEmployees on December 15, 1967During the election campaign, the Union distributedliteraturecontaining references to "mini paychecks,""miniskirts" and "hi boots." In response to this theme,Respondent conceived of the idea of distributing antiunionliterature by girls dressed inminiskirts and high boots.The task of finding volunteers for this distribution wasgiven toMary Clyde, secretary to President HowardAshby and Vice President Robert Barrie. Four or five ofthe office clericals volunteered The office clericals are notin the bargaining unit involved herein.The election was scheduled for 2 to 5 p.m, onDecember 15, 1967. The first shift starts at 7 a.m. andterminates at 3.30 p.m.;the second shift starts at 3:45p.m. The clericals distributed literature at the beginning ofthe first shift, during the lunch period from 11 30 a m to12.30 p m., and again at the beginning of the second shift.Before the first shift, the girls distributed literature inthe vicinity of Respondent's timeclock and at the serviceentrances. The mini skirts were furnished by the girls andRespondent purchased boots. The girls wore signs whichstated, "Yes on mini, no onunion"; "be sharp, vote no",and "look sharp, vote no." During the lunch hour, theypassed out pictures of James Drury, the star in thetelevisionprogram,The VirginianOn the back of thepictures was the phrase, "Vote no." Also, a picture ofJames Drury was stapled to the card or sign that each girlwas wearing and across their backs were the words, "TheVirginian says vote no " As they made these distributionsat noon in the cafeteria area, they were instructed to say"Would you like a picture of James Drury9 The Virginiansays to vote no "The references in Respondent's literature to JamesDrury was prompted by a card distributed earlier by theUnion to the effect that Drury had made a statement thathe belongs to a union. Before Respondent passed outpictures of Drury, it checked with him on the matter andregarding a reference to him in its literatureAt approximately 3 p.m., the girls went to the twoentrancegates to distribute literature to employeesreporting for the second shiftThey also distributedpicturesof James Drury with the same statement toemployees that they had made during the noon recessUnion Representative CharlesWest with three otherunionrepresentatives also distributed literature at plantentrances at intervals during the day of the election.The Board has held that the act of soliciting employeesto influence other employees against a union or for aunionconstitutesan interferencewiththeirrightsguaranteed by Section 7 of the Act and a violation ofSection 8(a)(1) of the Act' In the instant case Respondentsoughtandobtainedvolunteersand from amongemployees not involved in the pending election; yet Icannot find that these two factors warrant a departurefrom the general rule Although the volunteers were notdirected to influence other employees verbally, they weredirected to do so by the wearing of antiunion signs and bythe distribution of antiunion literature. I find that by thesoliciting and utilizing of employees to influence otheremployees against the Union, Respondent has violatedSection 8(a)(1) of the Act and has improperly interferedwith the election, although the employees solicited andutilized were outside the bargaining unitC Alleged Coercive Statementsby an OfficeEmployeeEmployee Albert Trujillo, Jr., got off work on the firstshift at 3:30 p m on December 15. He had voted in theelection at about 2 p m. After getting off work, he went tothegateand conversed with the girls handing outliterature there on behalf of Respondent and with theunionrepresentativeswho were there handing outliterature on behalf of the UnionHe was there fromapproximately3:30 to 4 p m While there, UnionRepresentative Pat Daniels asked clerical Marilyn Faklerwhy she did not wanta unionand if she thought theemployees were making enough money Fakler repliedthat if the Union got in, it would take away all the'Decision, Inc,166 NLRB No 41 30DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany's benefits and would spoil the relationshipbetween the Company and the employees and that theUnion does not care about anyone except itself Fromremarksmade during the discussion, she formed theimpression that Trujillo thought the only way he could geta higher wage was through the Union. She told him thatif he wanted a raise, all he had to do was to go into Mr.Ashby's office and he would give him a dime raiseanytime.The only instructions the clericals received regardingthe handouts were as to when and where to pass outliterature given them, and in connection with the pictureof Drury they were told to ask employees if they wouldlike a picture of James Drury and to tell them that theVirginian says to vote no.Although these girls were passing out literature at therequest of and on behalf of Respondent, they were stillemployees of Respondent and free to express theirpersonal views for or against the Union. Marilyn Faklerhad no express or implied authority to assure anyone of awage increase or of a withdrawal of benefits, she wasdoing no more than expressing her opinion, which hadbeen solicited by Union Representative Daniels. I findthat her remarks are not attributable to Respondent andthatRespondent has committed no unfair labor practiceor interfered with the election thereby.'D TheDentalof Overtime to Jones and Denial ofMakeup Time to WhitneyLaurence Jones was employed by Respondent as aspecialtyman handling custom-built and quality fishingrods. In November 1967, Jones went into the office ofVice PresidentBarrieto complain about his wages andprogress with Respondent following his return to his jobin the summer of 1967, after a tour of military service.Barrie told him that progress was being made and thatjobs were opening up and that if Jones put his nose to thegrindstone and did a good job and if he would alsoattempt to learn the business by reading magazinesrelating to the industry, he had a future with RespondentJones also told him that he had attended union meetingsbecause he was interested in hearing both sides of thestory and that at the time he had no feelings one way.orthe other; that he liked the Company and the people heworked with and was looking for information before hecast his ballot. Barrie told Jones that Jones had influenceamong the employees and that if he were for theCompany, he would move up in position.'On December 14, 1967, the day before the election, oneof the employees brought some white shirts to the plantwith the words "Vote yes" on the back of each. About 2p.m., Jones put on one of the shirts Employees DannyGorospe and Joe Whitney also wore these shirts that day.This attracted the attention of other employees andsupervisors. Barrie came to Jones and said, "I see you'vemade up your mind." Jones replied that he had no otherchoice at that time Shortly after that, Supervisor Handlercame to Jones and told him that he was to leave that dayat 3 30 p m.; that there was no overtime for him becausenorodswerebeingsentoutfrom the specialtydepartment.Jones replied that he had worked for'There is some conflict in testimony as to instructions given the girls andas to Fakler'sremarks to TrujilloThe testimony,as found above,impressed me as the most plausible'1do not find that Barrie asked Jones to use his influence to persuadeother employees against the UnionRespondent for a long time and knew what was going outand that he was being sent home because he was wearingthe union shirt. Jones became very upset and near the endof the work shift, he asked for and received permission totalk with Vice President Barrie. Barrie calmed him downand stated to Jones that he had the wrong idea and thathe was being sent home because of production; that therewas a shortage of materials with which to construct themetal cases in which the specialty rods were packaged;that there was no point in producing the rods if they couldnot be packaged and shipped. He also told Jones he wouldlike to see him take the shirt off.Regarding the cases in which the specialty rods arepackaged,Barrie testified that the last order for thematerial used for these cases was received on June 23,1967, and that the next receipt of a shipment was onJanuary 23, 1968. Yet, Jones worked overtime on Friday,December 15, and on each day of the following weekexcept Friday, December 22, in fact, Jones consistentlyworked overtime. Thus, I cannot accept Respondent'scontention that Jones was denied overtime on the day ofDecember 14, 1967, because of a shortage of packagingmaterials which condition was not remedied until January23, 1968 I find that he was discriminatorily deniedovertimework on December 14, 1967 It is noted,however, that he did receive overtime pay for an hour anda half that day, which was for the time spent in Barrie'soffice before he clocked out I also find that Barrie'sstatement to Jones that he would move up in position ifhewere for the Company constitutes interference,restraintand coercion within the meaning of Section8(a)(l) of the Act and an interference with the election.Employee JoeWhitney was employed as an ovenloader.On the morning of December 14, he was ill andarrived at work at 12 o'clock noon. He observed employeeDanny Gorospe wearing a union shirt and asked him if hehad any more. Gorospe referred him to Jones whoinformed him where another shirt was located During theafternoon break at about 2 p.mWhitney got one of theshirts and put it on. He was observed a short time later byAshby who stated "I hope that makes you feel better;Joe."About 10 or 15 minutes later, Supervisor Handlercame in and told Whitney, "You punch out at 3.30."Respondent has a policy of permitting employees, insome instances, the opportunity to make up hours thatthey have missed from work. The use of this policy is notencouraged since it would in turn encourage tardiness onthe part of employees, but due to Respondent's need forproductivity, it permits makeup hours where there is awork station available following the end of an employee'sregular shift. Such a work station usually does not existwhere second-shift employees takes over all available workstations in a particular departmentAlthough Whitney was told that he was to punch out atthe end of his shift at 3:30 p m. and has never before beentold to do so, on the other hand, he has never at any timemade up hours that he has lost During the 17-monthperiod from July 1966 to December 14, 1967, Whitneywas late on 13 occasions without any of the time beingmade up. In his department there is a second shift and nowork station was available to him on December 14 Alsothere is no evidence that he requested or contemplatedmaking up hours lost on December 14 I find that therewas no denial of make-up hours to Whitney on December14,1967,and therefore no unfair labor practice orinterference with the election in this connection. There isno evidence of any denial of overtime or makeup time toDanny Gorospe. THE CONOLON CORP.31E. Application of No-Solicitation RuleRespondent prohibits solicitation inworking areasduringworking hours, but the wearing of insigniaindicating an employee's allegiance was not prohibited OnDecember 15, 1967, some employees wore insignia for theUnion and some against the Union.Evidence was adduced that on two occasions employeeswerewarned about passing out union literatureOnDecember 14, Barrie was informed by Supervisor Handlerthat employeeMitsuko Roberts had passed out unionliterature on the prior day, December 13, as she waswaiting in line to punch out at the timeclockOnDecember 14, Roberts was told to report to the office,and she was informed by Ashby that she had beenobserved passing outunionliteratureprior to quittingtime; that this was a violation of Company rules. Sheexpressed her thought that it was not a violation ofCompany rules because she had finished her work for theday. She had attended a speech given by President Ashbyfrom 3:15 p m to 3:25 p.m. She was warned by Ashbynot to do this again and a note about the incident wasplaced ina Company file.On December 15, 1967, Joe Whitney was passing outunion literature near the timeclock. As he started walkingtoward the work area with literature in his hand, Ashbystated to him, "You know better than that, Joe. Get outof here and don't come back with that paper."Ifind that in each of these occasions Respondent waswarning employees against distribution of union literatureonCompany time and in working areas. AlthoughRoberts had ceased work, she had not punched out, andWhitney was warned against distributing literature insidethe plant after he had punched in. I do not find that therehasbeenanydiscriminatoryapplicationoftheno-solicitation ruleThere is no evidence that supervisors nor employeesdistributedantiunionliteratureon Company time andpropertyF Changesin Production Bonusand Promise ofWage IncreaseRespondent has given production or incentive bonusestoitsemployees coincidingwith its shutdown forChristmas holidays for approximately 15 years, but theGeneralCounselcontends that inDecember 1967,Respondent changed the method of computing the bonusand thereby violated the ActOn October6,1967,PresidentAshby addressed ameeting of employees and informed them as to the basisfor computing and distributing the bonus to be paid inDecember if production goals were met.Overthe years,Respondent has computed bonuses bydifferentmethods, but in 1965 and 1966 it paid allemployees a bonus of 1 day's pay based on the plant'sachievement of its production goal. In December 1967, thebonus was also based on the plant'sachievement of itsproduction goal, but was distributed among the employeeson a percentage basis based on each employee's individualearnings,thus, taking into account absences and individualproduction,some employees,therefore,received more payand some received less. Respondent had used a similarmethod for distribution of bonus in 1957 and 1958.The Board has held that the institution of a higherbonus ceiling resulting in extra earnings to employees inthe face of a representation election constitutes an unfairlabor practice'In the instant case we do not have anincrease in the bonus itself, but a change in the method bywhich it is prorated among employees Rather than beingdistributed equally to all employees based on rate of payonly, it was prorated based on an individual's ownearnings asdetermined by his rate of pay, attendance andproduction. I cannot find that a bonus distribution basedon these considerations and consistent with a method ofdistribution that had been utilized in prior years wasintended to dissuade employees from support of the Unionor constitutes interference, restraint or coercion within themeaning of Section 8(a)(1) of the Act or an interferencewith the election. Furthermore, I cannot find that thetiming of the announcement regarding the bonus was anunfair labor practice or an interference with the electionsinceRespondent has traditionally given bonuses tocoincidewith itsChristmas shutdown.The electionhappened to have been set in the same month as theproduction bonus.At a meeting of employees on November 2, 1967,President Ashby told the employees that a wage surveyhad been made and that they would receive a wageincrease of 10 cents an hour effective October 28, 1967,and that a change in classifications of some of theemployees would also be made. The giving of the wageincrease in November 1967, is not alleged as an unfairlabor practice nor as an interference with the election. ThePetitioner acknowledges in objection number 9 that suchincreaseshad been a practice in prior years. Ashby alsostated,however, that another survey would be madesometime after the first of the year, and if necessary, wagerates would be changed again.Respondent contends that it was aware that the Federalminimum wage was to be changed on February 1, 1968,and it anticipated that this would occasion a furtherchange in its wage rates In November 1967, Respondentconsidered the possibility of making a wage increase thatwould take into account the change in the Federalminimum wagelaw due in February 1968. A majority ofRespondent'swage committee felt that the additionalincrease should be made in November along with theincrease being given then, but since the representationelection was pending, the president and vice president ofRespondent overruled the committee on the grounds thatany further increase would be a departure from pastpractice and would make it vulnerable to an unfair laborpractice charge. Respondent chose to postpone any furtherincrease untilthe effective date of the new lawThus, Respondent contemplated making another wageincrease in early 1968, and although Ashby did notexpresslypromise that this would occur, the onlyaccounting for his announcement to them of anothersurveywithin such a short period was to convey toemployees the expectation of a further increase I find thatby this announcement made while the representationelection was pending, Respondent violated Section 8(a)(1)of the Act and interfered with the election.'Prior to 1967, Respondent had a practice of giving eachemployee a turkey at Christmas. In 1966 some employeesrequested that the turkey be given at Thanksgiving ratherthan at Christmas. This was put to a vote of theemployees and a majority voted to continue to have theturkey given at Christmas. In 1967, it was suggested thatthe employees might prefer a ham instead of a turkey.This was put to a vote on November 8, 1967, with a slight'Noma Liles Corp.170 NLRB No 142'Northwest Engineering Company,148 NLRB 1136, enfd 376 F 2d 770(C A D C ),Iowa Pork Company, Inc,148 NLRB 1242 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority of the employees preferring a ham to a turkeyRespondent then decided to give the employees a choice ofham or turkey. I cannot find that there has been anyunfair labor practice or interference with the election inconnectionwithRespondent'sChristmasgiftstoemployees in 1967G Objections to the ElectionThe petitioner did not offer any evidence independentlyof the General Counsel as to the matters alleged in itsobjections to the election. Most of the matters set forth intheobjectionswere also alleged to be unfair laborpractices, and I find that Respondent did interfere withthe results of the election by conduct found herein toconstitute unfair labor practices.IVTHE EFFECT OF Till; UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forth in section Iii,found to constitute unfair labor practices, occurring inconnectionwith its business operations as set forth insection I, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following.CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2.The Union is a labor organization within themeaning of Section 2(5) of the Act3By denying overtime to Laurence Jones on December14,1967, because of his union activities, Respondentdiscriminated against him in regard to hire and tenure ofemployment, thereby discouragingmembership in theUnion and thereby engaging in an unfair labor practicewithin the meaning of Section 8(a)(1) and (3) of the Act.4By soliciting and utilizing employees to influenceother employees against the Union, Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(1) of the Act5.By conveying to employees the expectation of afurtherwage increase in the near future, while arepresentationelectionwas pending,Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(l) of the Act.6.By promising an employee that he would move up inposition if he were for the Company, Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(1) of the Act7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act8.By the conduct of the Respondent described above inparagraphs 3, 4, 5, and 6, Respondent has improperlyaffectedtheresultsof the representation electionconducted on December 15, 1967.9Respondent did not deny makeup hours or overtimework to Joe Whitney or to Danny Gorospe on December14, 1967. In the fall of 1967, Respondent did not promiseemployees a new production bonus, and did not enforce ano-solicitationrule in a disparate and discriminatorymanner, and did not, through an office employee, promisewage increases or threaten loss of benefits10Except by the conduct referred to in paragraph 8,above, Respondent did not interfere with the results of theelectionconducted on December 15, 1967, by otherconduct alleged in Petitioner's objectionsTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionwhich I find necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate thepolicies of the ActItwillberecommended thatRespondentmakeLaurence Jones whole for any loss of pay suffered byreasonof the denial of overtime work to him onDecember 14, 1967, by payment to him of a sum ofmoney equal to the difference between the wages he wouldhave received from Respondent absent the discriminationand the amount he actually did receive, with interestthereon at 6 percent per annum as prescribed inIsisPlumbing & Heating Co,Inc ,138 NLRB 716Upon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingRECOMMENDED ORDERTheConolonCorporation,itsofficers,agents,successors,and assigns, shallICease and desist from(a)Discouragingmembership in Industrial Union ofMarine and Shipbuilding Workers ofAmerica, AFL-CIO,or any other labor organization, by denying overtimework to employees or otherwise discriminating againstemployees in regard to their hire and tenure ofemployment or any term or condition of employment(b) Soliciting and utilizing employees to influence otheremployees against the Union.(c)Conveying to employees the expectation of a wageincrease in the near future, while a representation electionis pending(d) Promising employees promotions or other benefits ifthey are for the Company rather than the Union(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection7 of the Act2.Take thefollowing affirmative actionwhich isdesigned to effectuate the policiesof the Act.(a)Make Laurence Jones whole for any loss of earningshemay have suffered as a result of the discriminationagainst him in the manner set forth in the section of thisDecision entitled"The Remedy "(b)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(c)Post at its Santa Ana, California,plant, theattached noticemarked"Appendix "" Copies of saidnotice to be furnished by the Regional Director for'in the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court of THE CONOLON CORP.33Region 21, after being duly signed by an authorizedrepresentativeofRespondent,shallbepostedbyRespondent immediatelyuponreceiptthereofandmaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material(d)Notify the Regional Director for Region 21, inwriting,within20daysfrom the receipt of thisRecommended Order, what steps Respondent has taken tocomply herewith 'IT IS RECOMMENDED that paragraphs 8, 11, and 13 ofthe complaint be dismissed.IT IS RECOMMENDED that the election which wasconducted in a unit of Respondent's employees onDecember 15, 1967, be set aside and that a new electionbe directed at an appropriate time by the RegionalDirector for Region 21 It is recommended that thePetitioner'sobjections 2, 4, and 8, and all parts ofobjection3,except that pertaining to the denial ofovertime to Laurence Jones, and all parts of objection 12,except that pertaining to soliciting and utilizing employeesto influence other employees against the Union, beoverruled.Appeals, enforcing an Order"shallbe substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted'by the Board,this provision shall be modified to read "Notify theRegionalDirector forRegion 21, in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith "ouremployees,bydenialofovertimework toemployeesor bydiscriminating in any manner in regardtohireor tenure of employment or any term orcondition thereof.WE WILL NOTsolicit or utilize employees to influenceother employees against the Union.WE WILL NOTconvey to employees the expectationof a wage increase in the near future while arepresentation election is pending.WE WILL NOTpromise employees promotions orother benefits if they are for the Company rather thanthe UnionWE WILLmake Laurence Jones whole for any loss ofpay suffered by reason of our discrimination againsthim.WE WILL NOTinany other manner interfere with,restrain,or coerce our employees in the exercise of therights to self-organization,to form labor organizations,to join or assist the above-named or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,to engage inconcertedactivitiesforthepurposeof collectivebargaining or other mutual aid or protection, and torefrain from any or all such activities, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as aconditionof employment as authorized in Section8(a)(3) of the National Labor Relations ActAll of our employees are free to become or remain, orrefrain from becoming or remaining,members of theabove-named or any other labor organization.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOTdiscourage membership in IndustrialUnionofMarine and ShipbuildingWorkersofAmerica,AFL-CIO,or any other labor organization ofDatedByTHECONOLONCORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 849 SouthBroadway, Los Angeles, California 90014, Telephone688-5229.